DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0040406).
Park et al. discloses, as shown in Figures, a flexible substrate (110,130) is divided into a display region (120), a binding region (portion of 170 in NDA) on a side of the display region, a to-be-bent region (portion of 183 in BA) between the display region and the binding region, two transition regions (portions 181 and 182) between the to-be-bent region (183) and the display region (120) and between the to-be-bent region (183) and the binding region (170), respectively;
the transition regions comprise a plurality of transition sub-regions arranged in a first direction (Y-direction), the first direction is a direction from the display region to the binding region;
the flexible substrate comprises a flexible base (110) and a back film (130) disposed on the flexible base, a portion of the back film is located in the transition regions;


Regarding claim 2, Park et al. discloses a thickness of the back film in any one of the transition region gradually decreases in the direction gradually approaching the to-be-bent region [Figures].

Regarding claim 3, Park et al. discloses a thickness of the back film in any one of the transition sub-regions remains constant or gradually decreases in the direction gradually approaching the to-be-bent region.

Regarding claim 4, Park et al. discloses in any one of the transition regions, a coverage rate of the back film in each of the transition sub-regions gradually decreases in the direction gradually approaching the to-be-bent region.

Regarding claim 8, Park et al. discloses, as shown in Figures, a manufacturing method for flexible substrate (110,130), the flexible substrate being divided into a display region (120), a binding region (portion of 170 in NDA) on a side of the display region, a to-be-bent region (portion of 183 in BA) between the display region and the binding region, two transition regions (portions 181 and 182) between the to-be-bent region (183) and the display region and between the to-be-bent region and the binding region, respectively;
	the transition regions comprising a plurality of transition sub-regions arranged in a first direction, the first direction being a direction from the display region to the binding region;

	providing a flexible base (110);
	forming a back film (130) on the flexible base;
	wherein a portion of the back film is located in the transition regions;
	in any one of the transition regions, the amount of distribution per unit area of the back film in each of the transition sub-regions gradually decreases in a direction gradually approaching the to-be-bent region.

Regarding claim 17, Park et al. discloses a display device comprising a display substrate obtained by bending a flexible substrate according to claim 1 along a to-be-bent region of the flexible substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2017/0040406, of record) in view of Jeon (PN 10,069,107).
Regarding claim 9, Park et al. discloses the step of forming back film (130) on the flexible base (110) comprises: forming an initial back film.  Park et al. does not disclose performing laser etching on the initial back film to form the back film.  However, Jeon discloses a flexible substrate comprising performing laser etching on the back film (30).  Note Col. 8, lines 63-67 of 

Regarding claim 10, Park et al. and Jeon disclose the step of performing laser etching on the initial back film comprises;
	performing a first etching process on a portion of the initial back film located in the transition regions such that a thickness of the back film in any one of the transition region gradually decreases in the direction gradually approaching the to-be-bent region [Figures].

Regarding claim 11, Park et al. and Jeon disclose the thickness of the back film in any one of the transition sub-regions remains constant or gradually decreases in the direction gradually approaching the to-be-bent region [Figures].

Regarding claim 12, Park et al. and Jeon disclose the first etching process comprises etching the initial back film at least once in each of the transition sub-regions, and the number of etching performed in each of the transition sub-regions gradually increases in the direction gradually approaching the to-be-bent region [Figures].

Regarding claim 13, Park et al. and Jeon disclose the step of performing laser etching on the initial back film comprises: performing a second etching process on a portion of the initial back film located in the transition regions, such that in any one of the transition regions, a coverage 

Regarding claim 16, Park et al. and Jeon disclose the step of forming the back film on the flexible base further comprises: forming an adhesive layer (301) on the flexible base, the back film is located on a side of the adhesive layer away from the flexible base [Figures].

Allowable Subject Matter
Claims 5-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claims 5-7 and 14-15 allowable over the references of record because none of these references disclose or can be combined to yield the claimed flexible substrate comprising the portion of the back film located in the transition regions comprises a plurality of transition pattern portions, the plurality of transition pattern portions are arranged in a second direction perpendicular to the first direction, and a size of the transition pattern portions in the second direction gradually decreases from a side of the transition pattern portions away from the to-be-bent region to a side of the transition pattern portions close to the to-be-bent region, as recited in claim 5; the claimed manufacturing method comprising the portion of the back film located in the transition regions comprises a plurality of transition pattern portions, the plurality of transition pattern portions are arranged in a second direction perpendicular to the first direction, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897